DETAILED ACTION
This is the first Office Action regarding application number 16/604.017, filed on 10/09/2019, which is a 371 of PCT/GB2018/050953, filed on 04/10/2018, and which claims foreign priority to GB 1705834.8, filed on 04/11/2017.
This action is in response to the Applicant’s Response dated 01/12/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election without traverse of Group I (claims 1-11, 13, 14, 16, and 19-22) in the reply filed on 01/12/2021 is acknowledged.

Status of Claims
Claims 1-11, 13, 14, 16, and 19-24 are currently pending.
Claims 12, 15, 17, and 18 are cancelled.
Claims 2-11, 13, 14, 16, and 19-22 are amended.
Claims 23 and 24 are withdrawn.
Claims 1-11, 13, 14, 16, and 19-22 are examined below.


Claim Objections
Claims 1, 5, 7, 8, 10, 16, and 20 are objected to because of the following informalities:
Claims 1, 5, 7, 8, 10, 16, and 20 each recites “the organic semiconductor” and should be amended to read “the organic semiconductor material”.
Claim 16 recites “the surface” in line 2 and should be amended to read “a surface”.
Claim 16 recites “the inorganic luminescent nanocrystal” in lines 2-3 and should be amended to read “the inorganic luminescent nanocrystal semiconductor particle”.
Claim 16 recites “the host” in line 5 and should be amended to read “the host material”.
Claim 16 recites “the nanocrystal” in line 4 and should be amended to read “the inorganic luminescent nanocrystal semiconductor particle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 is rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “the organic semiconductor material and the luminescent material are present in mass concentrations x% and y%”, but does not include the word “respectively”.  It is not absolutely clear which variable corresponds to which material, and the Applicant should amend the claims to make clear this relationship.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-10, 21, and 22 are rejected under 35 U.S.C. 102(a) as being anticipated by MAPEL (US 2010/0193011 A1).
Regarding claim 1, MAPEL teaches a photon multiplier film comprising 
an organic semiconductor material capable of multiple exciton generation (tetracene, para. 91) and 
a luminescent material (quantum dots, para. 94) in a host material (PMMA, para. 96), 
wherein the bandgap of the luminescent material is selected such that the triplet excitons formed as a result from the multiple exciton generation in the organic 

Regarding claim 7, MAPEL teaches the photon multiplier film as claimed in claim 1, wherein the organic semiconductor is selected from a small molecule, an oligomer, a homopolymer, a copolymer, a dendrimer or an organometallic complex (tetracene, para. 91, is interpreted as a small molecule).

Regarding claim 8, MAPEL teaches the photon multiplier film as claimed in claim 1, wherein the organic semiconductor is a singlet fission material (tetracene, para. 91, is interpreted to be a singlet fission material).

Regarding claim 9, MAPEL teaches the photon multiplier film as claimed in claim 8, wherein the singlet fission material is selected from an acene, a perylene, a rylene, a diketopyrrolopyrole, a fluorene, a carotenoid, a benzofuran (tetracene, para. 91, is a type of acene).

Regarding claim 10, MAPEL teaches the photon multiplier film as claimed in claim 1, wherein the organic semiconductor has a bandgap in the range 1.4 to 4.0 eV (the examiner concludes that the tetracene material taught by MAPEL would inherently have a bandgap within the range claimed).

Regarding claim 21, MAPEL teaches the photon multiplier film as claimed in claim 1, wherein the host material is an organic material selected from one or more of a small molecule, an oligomer, a homopolymer, a copolymer, a macromolecule, a dendrimer or a three dimensional network of organic molecules (PMMA is a polymer, para. 96).

Regarding claim 22, MAPEL teaches the photon multiplier film as claimed in claim 1, wherein the host material is selected from one or more of polybutyrals, polyamides, polyurethanes, polythiols, polyesters, polymethacrylates, epoxies, polycarbonates, polyolefins, EVAs, silicones, carbohydrates, proteins, nucleic acids and lipids (PMMA, para. 96).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over MAPEL (US 2010/0193011 A1).
Regarding claims 2-6, MAPEL teaches the photon multiplier film as claimed in claim 1, but does not disclose expressly that the organic semiconductor material and the luminescent material are present in mass concentrations x % and y %, wherein x and y are less than the mass concentration z % of the host material, such that z>x and z>y (claim 2), the concentration of the host material by mass is greater than 15% (claim 3), the concentration of the host material by mass is in the 15-99.7% range (claim 4), the concentration of the organic semiconductor by mass is <50% (claim 5) and the concentration of the luminescent material by mass is <50% (claim 6).
However, MAPEL recognizes and describes that the concentrations of the organic material and the luminescent material is a result effective variable that directly impacts the performance the device and its ability to multiply photons by exciton generation (para. 104).  MAPEL further states that suitable ratios of the materials are readily selected by skilled artisans (para. 104).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MAPEL and select mass concentration ratios of the organic semiconductor material, luminescent material, and host materials to optimize the device’s performance and conversion efficiency, including ratios within the ranges of claims 2-6, because MAPEL recognizes these ratios are .


Claims 11, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MAPEL (US 2010/0193011 A1) in view of RAO (WO 2016/009203 A1).
Regarding claims 11, 13, 14, 19, and 20, MAPEL teaches the photon multiplier film as claimed in claim 1, but does not disclose expressly that the luminescent material is selected from one or more of an organic transition metal phosphorescent compound, a thermally delayed fluorescent organic compound, an inorganic semiconductor nanoparticle and a 2D or a perovskite material (claim 11), the luminescent material is an inorganic nanocrystal semiconductor particle (claim 13), the luminescent material is selected from one or more nanocrystals comprising CdSe, CdS, ZnTe, ZnSe, PbS, PbSe, PbTe, HgS, HgSe, HgTe, HgCdTe, CdTe, CZTS, ZnS, CulnS2, CuInGaSe, CuInGaS, Si, InAs, InP, InSb, SnS2, CuS, Ge, and Fe2S3 (claim 14), or the bandgap of the luminescent material is in the range of 0.6 eV to 2.0 eV (claim 19).
RAO teaches the use of luminescent materials such as inorganic semiconductor quantum dots used alongside organic semiconductor materials, and that these quantum dot nanocrystals may include PbSe and PbS (para. 15) (the Examiner notes that the bandgap of these nanocrystals is within the claimed bandgap range).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MAPEL and select the inorganic 
After modification, the Examiner concludes that the triplet energy of the organic semiconductor is within 0.4 eV of the excited state of the luminescent material, because the same materials are used as those disclosed in the Applicant’s disclosure, and these would expect identical materials to exhibit identical properties.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over MAPEL (US 2010/0193011 A1) in view of RAO (WO 2016/009203 A1) as applied to claim 13 above, and further in view of NOZIK (US 2011/0146766 A1).
Regarding claim 16, MAPEL teaches or would have suggested the photon multiplier film as claimed in claim 13, but does not disclose that the surface of the inorganic luminescent nanocrystal is passivated sterically or electrostatically to solubilise the nanocrystal in solvents compatible with the organic semiconductor and the host .
NOZIK teaches ligands to solubilize nanocrystals in solvent (para. 35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MAPEL further and add ligands to solubilize nanocrystals as taught by NOZIK because this step allows for a large-area and crack-free films (NOZIK, para. 35).


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721